Exhibit 10.435

 

AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale (“Agreement”) is made and entered into by
and between Purchaser and Seller.

 

RECITALS

 

A.                                    Defined terms are indicated by initial
capital letters.  Defined terms shall have the meaning set forth herein, whether
or not such terms are used before or after the definitions are set forth.

 

B.                                    Purchaser desires to purchase the Property
and Seller desires to sell the Property, all upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

ARTICLE 1

BASIC INFORMATION

 

1.1                               Certain Basic Terms.  The following defined
terms shall have the meanings set forth below:

 

1.1.1                     Seller:    Sun Life Assurance Company of Canada, a
Canadian corporation

 

1.1.2                     Purchaser:     Inland Real Estate Acquisitions, 
Inc.,  an Illinois corporation

 

1.1.3                     Purchase Price:   Eight Million One Hundred Fifty
Thousand and No/100 Dollars ($8,150,000.00).

 

1.1.4                     Earnest Money:    One Hundred Thousand and No/100
Dollars ($100,000.00) (the  “Earnest Money”), to be deposited in accordance with
Section 3.1 below.

 

1.1.5

Title Company:

Chicago Title Insurance Company
171 N. Clark Street
Chicago, IL 60601
Attn: David Kozicki
Telephone: 312-223-3117
Fax: 312-223-5800

 

 

1

--------------------------------------------------------------------------------


 

1.1.6

Escrow Agent:

Chicago Title Insurance Company
171 N. Clark Street
Chicago, IL 60601
Attn: Ms. Nancy Castro
Telephone: 312-223-2709
Fax: 312-223-2709

 

 

 

 

 

1.1.7

Broker:

Robert S. Carter

Berkeley Capital Advisors, LLC
831 East Morehead, Suite 650
Charlotte, North Carolina 28202
Telephone: 704.379.1983
Fax: 704.379.1988

 

1.1.8                     Effective Date:  The date on which this Agreement is
executed by the latter to sign of Purchaser or Seller, as indicated on the
signature page of this Agreement.

 

1.1.9                     Property Information Delivery Date:  The date which is
three (3) business days after the Effective Date.

 

1.1.10              Title and Survey Review Period:  The period beginning on the
Effective Date and ending thirty (30) days thereafter.

 

1.1.11     Inspection Period:  The period beginning on the Effective Date and
ending on thirty (30) days thereafter.

 

1.1.12              Closing Date:  Immediately upon expiration of the Title and
Survey Review Period and Inspection Period.

 

1.1.13              Seller’s Knowledge:  The actual knowledge, without
independent investigation, of William M. Barres, Seller’s Investment Officer.

 

1.2                               Closing Costs.  Closing costs shall be
allocated and paid as follows:

 

Cost

 

Responsible
Party

 

 

 

Title Commitment required to be delivered pursuant to Section 5.1

 

Purchaser

 

 

 

Premium for standard coverage form Title Policy required to be delivered
pursuant to Section 5.4

 

Purchaser

 

 

 

Premium for any upgrade of Title Policy to extended coverage and any
endorsements desired by Purchaser.

 

Purchaser

 

 

 

Costs of Survey Update or any revisions, modifications or recertifications 
thereto

 

Purchaser

 

 

 

Costs of environmental studies and tests

 

Purchaser

 

2

--------------------------------------------------------------------------------


 

Escrow Fees

 

Purchaser l/2 Seller l/2

 

 

 

South Carolina State/Greenville County real estate transfer tax

 

Seller

 

 

 

Real Estate Sales Commission to Broker

 

Seller

 

 

 

All other closing costs, expenses, charges and fees

 

Purchaser or Seller, as Applicable

 

1.3                               Notice Addresses:

 

Seller: Sun Life Assurance Company of Canada, One Sun Life Executive Park,
SC-1307, Wellesley Hills, MA, 02481; Attn: William M. Barres, Telephone:
781.446.1159; Facsimile: 781.304.5525 with a copy to Joanne M. Schreiner, Esq.,
1900 Chemed Center, 255 East Fifth Street, Cincinnati, OH 45202.

 

Purchaser: Inland Real Estate Acquisitions, Inc., 2901 Butterfield Road, Oak
Brook, Illinois, 60523; Attn: Joseph G. Cosenza, Telephone: 630.218.4948;
Facsimile; 630.218.4035, with copy to Robin Rash, Esq. The Inland Real Estate
Group, Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523, Telephone:
630.218.8000, ext. 2854; Facsimile 630.218.4900.

 

1.4                               Index of Certain Additional Defined Terms:

 

Assignment: Subsection 7.3.2

 

Casualty Notice: Section 6.2

 

Closing: Section 7.1

 

Closing Agent: Section 7.1

 

Deed:  Subsection 7.3.1

 

Due Diligence Termination Notice: Section 4.4

 

Estoppel Certificates: Subsection 7.3.5

 

Improvements: Subsection 2.1.1

 

Intangible Personal Property: Subsection 2.1.4

 

Land: Subsection 2.1.1

 

Leases: Subsection 2.1.2

 

Leasing Commission Agreements: Subsection 4.1.7

 

3

--------------------------------------------------------------------------------


 

Material Damage: Subsection 6.2.1

 

Operating Statements: Subsection 4.1.1

 

Permitted Exceptions: Section 5.3

 

Permitted Outside Parties: Section 4.7

 

Property: Section 2.1

 

Property Documents: Section 4.4

 

Property Information: Section 4.1

 

Real Property: Subsection 2.1.1

 

Reports: Section 4.5

 

Service Contracts: Subsection 4.1.5

 

Survey: Section 5.2

 

Survival Period: Section 9.3

 

Tangible Personal Property: Subsection 2.1.3

 

Taxes: Section 8.1

 

Tenant Receivables: Subsection 8.1.3

 

Title Commitment: Section 5.1

 

Unbilled Tenant Receivables: Subsection 8.1.3(a)

 

Uncollected Delinquent Tenant Receivables: Subsection 8.1.3(a)

 

ARTICLE 2

PROPERTY

 

2.1                               Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, the property commonly known as the Five Forks Shopping Center,
Greenville County, South Carolina, a retail shopping center containing
approximately 64,173 net rentable square feet, situated on approximately 8.1
acres of land, including the following (collectively, the “Property”):

 

2.1.1                     Real Property.  The land described in “Exhibit A”
attached hereto (the “Land”), together with (i) all improvements located thereon
(“Improvements”), (ii) all and singular the rights, benefits, privileges,
easements,

 

4

--------------------------------------------------------------------------------


 

tenements, hereditaments, and appurtenances thereon or in anyway appertaining
thereto, and (iii) without warranty, all right, title, and interest of Seller,
if any, in and to all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining such Land (collectively, the
“Real Property”).

 

2.1.2                     Leases.  All of Seller’s right, title and interest, in
all leases of the Real Property, including leases which may be made by Seller
after the Effective Date and prior to Closing as permitted by this Agreement
(the “Leases”).

 

2.1.3                     Tangible Personal Property.  All of Seller’s right,
title and interest, without warranty, except as specifically provided herein,
in  the equipment, machinery, furniture, furnishings, supplies and other
tangible personal property, if any, owned by Seller and now or hereafter located
in and used in connection with the operation, ownership or management of the
Real Property, but specifically excluding any items of personal property owned
by tenants at or on the Real Property and further excluding any items of
personal property owned by third parties and leased to Seller (collectively, the
“Tangible Personal Property”).

 

2.1.4                     Intangible Personal Property.  All of Seller’s right,
title and interest, if any, without warranty, except as specifically provided
herein, in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trade marks
associated with the Real Property and the Improvements, including Seller’s
rights and interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller);
warranties (to the extent assignable without cost to Seller); contract rights
related to the construction, operation, ownership or management of the Real
Property, if any (but only to the extent assignable without cost to Seller and
Seller’s obligations thereunder are expressly assumed by Purchaser pursuant to
this Agreement); governmental permits, approvals and licenses, if any (to the
extent assignable without cost to Seller); and telephone exchange numbers (to
the extent assignable without cost to Seller) (collectively the “Intangible
Personal Property”).

 

ARTICLE 3

EARNEST MONEY

 

3.1                               Deposit and Investment of Earnest Money.
 Within three (3) business days after the Effective Date, Purchaser shall
deposit the Earnest Money with Escrow Agent. Escrow Agent shall invest the
Earnest Money in government insured interest-bearing accounts if and as directed
by Purchaser, shall not commingle the Earnest Money with any funds of Escrow
Agent or others. Such account shall have no penalty for early withdrawal, and
Purchaser accepts all risks with regard to such account. Interest on the Earnest
Money shall be deemed to accrue for the benefit of Purchaser for tax purposes,
and Purchaser shall provide a U.S. federal taxpayer identification number to
Escrow

 

5

--------------------------------------------------------------------------------


 

Agent promptly following the deposit of the Earnest Money. Interest earned on
the Earnest Money, if any, shall otherwise be deemed to be part of the Earnest
Money. The parties shall, upon the Effective Date, execute the Disclosure and
Escrow Agreement attached as Exhibit C.

 

3.2                               Form; Failure to Deposit.  The Earnest Money
shall be in the form of (a) check or (b) wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
the Earnest Money within the time periods required, Seller may terminate this
Agreement by written notice to Purchaser, and thereafter the parties hereto
shall have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

 

3.3                               Disposition of Earnest Money.  The Earnest
Money shall be applied as a credit to the Purchase Price at Closing or, if
elected by Purchaser, shall be returned to Purchaser.    However, if Purchaser
elects to terminate this Agreement prior to the expiration of the Inspection
Period pursuant to Section 4.4, Escrow Agent shall pay the entire Earnest Money
to Purchaser within two (2) business days following receipt of the Due Diligence
Termination Notice from Purchaser (as long as the current investment can be
liquidated and disbursed in two (2) business days),  provided Escrow Agent
notifies Seller of Purchaser’s election to terminate this Agreement prior to
paying the Earnest Money to Purchaser. In the event of a termination of this
Agreement by either Seller or Purchaser for any reason other than pursuant to
Section 4.4, Escrow Agent is directed to deliver the Earnest Money to the party
hereto entitled to same pursuant to the terms hereof on or before the third
(3rd) business day following receipt by Escrow Agent and the non-terminating
party of written notice of such termination from the terminating party, unless
the other party hereto notifies Escrow Agent that it disputes the right of the
other party to receive the Earnest Money,   In such event, Escrow Agent may
interplead the Earnest Money into a court of competent jurisdiction in the
county in which the Earnest Money has been deposited.   All attorneys’ fees and
costs and Escrow Agent’s costs and expenses incurred in connection with such
interpleader shall be assessed against the party that is not awarded the Earnest
Money, or if the Earnest Money is distributed in part to both parties, then in
the inverse proportion of such distribution.

 

ARTICLE 4

DUE DILIGENCE

 

4.1                               Due Diligence Materials To Be Delivered.  To
the extent such items are in Seller’s possession or control, Seller shall
deliver to Purchaser the following (the “Property Information”) on or before the
Property Information Delivery Date:

 

4.1.1                        Financial Information.  Copy of operating
statements and a summary of capital expenditures pertaining to the Property for
the twelve (12) months preceding the Effective Date of this Agreement or such
lesser period as Seller has owned the Property (“Operating Statements”);

 

6

--------------------------------------------------------------------------------


 

4.1.2                        Environmental Reports.  Copy of any environmental
reports or site assessments related to the Property prepared for the benefit of
Seller;

 

4.1.3                        Tax Statements.  Copy of ad valorem tax statements
relating to the Property for the current tax period;

 

4.1.4                        Title and Survey.  Copy of Seller’s most current
title insurance information and survey of the Property;

 

4.1.5                        Service Contracts.  Copies of the service, supply,
equipment rental, and other service contracts and license agreements related to
the operation of the Property (“Service Contracts”);

 

4.1.6                        Personal Property.  A list of Tangible Personal
Property;

 

4.1.7                        Leasing Commissions.  A list of contingent leasing
commission agreements with respect to the Leases of the Property (“Leasing
Commission Agreements”); and

 

4.1.8.       Additional Materials.  To the extent not included in the foregoing,
additional documentation listed on   Exhibit G (the “Due Diligence Items”).

 

4.2                               Physical Due Diligence.  Commencing on the
Effective Date and continuing until the Closing, Purchaser shall have reasonable
access to the Property at all reasonable times during normal business hours,
upon appropriate notice to tenants as permitted or required under the Leases,
for the purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and
tests, provided that Purchaser must give Seller forty eight (48) hours prior
telephone or written notice of any such inspection or test. At Seller’s
election, a representative of Seller shall be present at any entry by Purchaser
or its agents, contractors or employees (collectively, “Purchaser Parties”) upon
the Property.  All persons or entities conducting tests or inspections on the
Property shall be duly qualified, experienced, and, if required by the State of
South Carolina, registered and licensed with the State of South Carolina for the
investigations, inspections and tests which they will perform on the Property.
Purchaser shall not perform any invasive or intrusive inspection, test or
investigation of the Property (including, without limitation, any drillings,
test borings, core samplings, or other disturbance of the Property for review of
soils, compaction, environmental, structure or other conditions of the Property)
without Seller’s prior written consent, which consent may be given, withheld or
conditioned in Seller’s sole discretion. Subject to the provisions of Section
4.7 hereof, Purchaser or Purchaser’s representatives may meet with any tenant;
provided, however, Purchaser must contact Seller at least forty-eight (48) hours
in advance by telephone or fax to inform Seller of Purchaser’s intended meeting
and to allow Seller the opportunity to attend such meeting if Seller desires.
Subject to the provisions of Section 4.7 hereof, Purchaser or Purchaser’s
representatives may meet with any governmental authority for any good faith,
reasonable purpose in connection with the transaction contemplated by this
Agreement; provided, however, Purchaser must contact Seller at least forty-eight

 

7

--------------------------------------------------------------------------------


 

(48) hours in advance by telephone or fax to inform Seller of Purchaser’s
intended meeting and to allow Seller the opportunity to attend such meeting if
Seller desires.

 

Following any such entry or work, unless otherwise directed in writing by
Seller, Purchaser shall restore the Property to the condition it was in prior to
such entry or work, including without limitation repairs to and the
re-compaction or removal of any disrupted soil or material as Seller may
reasonably direct. All activities, including without limitation, restoration or
repair work, shall be in accordance with applicable laws, including without
limitation, laws relating to worker safety and the proper disposal of discarded
materials.

 

Purchaser and all Purchaser Parties shall, prior to commencing and at all times
while performing any investigations, inspections and tests on the Property,
maintain all risk commercial general liability insurance in an amount not less
than $1,000,000.00 per occurrence and $2,000,000.00 annual aggregate covering
any accident arising in connection with the presence of Purchaser or Purchaser
Parties on the Property, naming Seller as additional insured thereunder. All
such insurance policies shall be provided by insurance companies reasonably
acceptable to Seller. Prior to performing any investigations, inspections and
tests on the Property, Purchaser and the Purchaser Parties performing the work
shall deliver one or more certificates of insurance to Seller evidencing the
insurance required hereunder. Purchaser shall indemnify, defend, protect and
hold harmless Seller, its property manager, and their directors, officers,
agents, employees, members, representatives and managers from any and all
claims, liabilities, demands, losses, costs, expenses (including reasonable
legal fees, expenses and costs of investigation), damages or recoveries,
including those for injury to person or property, arising out of or relating to
any such Due Diligence activities or the acts or omissions of Purchaser or
Purchaser Parties on the Property.

 

Buyer acknowledges that extensive local, state and federal legislation and
regulation establish broad liability upon owners and/or users of real property
for the investigation and remediation of Hazardous Substances (as that term is
defined below). Buyer acknowledges that Seller has advised Buyer to consult its
own technical and legal experts with respect to the possible existence of
Hazardous Substances at, on, under and near the Property and Buyer hereby
assumes all risks with respect to the effect of the existence or possible
existence of all Hazardous Substances. Such investigations may include searches
of records of governmental offices to determine whether Hazardous Substances or
any equipment or facility generating, manufacturing, producing, handling,
storing, using, transporting, disposing or otherwise dealing with Hazardous
Substances may have been or is located in, on, under or in the vicinity of the
Property and, if so, whether any clean up, containment, removal or other
remedial action must or should be taken in connection therewith. The term
“Hazardous Substances” means any material, waste, chemical, compound, substance,
mixture, or byproduct that is identified, defined, designated, listed,
restricted or otherwise regulated under federal, state or local environmental
laws as a “hazardous constituent,” “hazardous substance,” “hazardous material,”
“extremely hazardous material,” “hazardous waste,” “acutely hazardous waste,”
“hazardous waste constituent,” “infectious waste,” “medical waste,”

 

8

--------------------------------------------------------------------------------


 

“biohazardous waste,” “extremely hazardous waste,” “pollutant,” “toxic
pollutant,” or “contaminant,” or any other formulation intended to classify
substances by reason of properties that are deleterious to the environment,
natural resources or public health or safety including, without limitation,
ignitability, corrosiveness, reactivity, carcinogenicity, toxicity, and
reproductive toxicity. The term “Hazardous Substances” includes without
limitation any material or substance which is (i) petroleum, (ii) asbestos,
(iii) designated as a “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (33 U.S.C. §
1321), (iv) defined as a “hazardous waste” pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42
U.S.C. § 6903), (v) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601), or (vi)
designated as a hazardous substance, material or waste pursuant to the
Washington Model Toxics Control Act, RCW 70.105D.010 et seq.

 

The terms of this Section 4.2 shall survive Closing or termination of the
Agreement.

 

4.3                               Estoppel Certificates.  Following the
Effective Date, Seller will make good faith efforts to obtain from each of the
tenants under the Leases, signed estoppel certificates in the form attached
hereto as Exhibit F-l (the “Estoppel Certificates”). The parties acknowledge
that “good faith efforts” will not be deemed to require the payment of fees or
other consideration that may be required by a tenant as a condition to issuing
an Estoppel Certificate; provided that Purchaser shall be under no obligation to
close unless, not later than five (5) business days prior to the Closing Date,
original or faxed copies of estoppel certificates have been received for the
following tenants (a) Bi-Lo Supermarket and Blockbuster Video; plus (b) tenants
of at least seventy-five percent (75%) of the remaining square footage of the
Property currently leased to tenants, not including Blockbuster Video and Bi-Lo
Supermarket (the “Required Estoppels”). Following receipt from a tenant, Seller
shall fax or deliver the signed Estoppel Certificates to Purchaser for
Purchaser’s approval or disapproval. Purchaser’s failure to disapprove of any
Estoppel Certificate by written notice to Seller within five (5) business days
after delivery of a copy thereof shall be deemed Purchaser’s approval thereof.
Notwithstanding the foregoing, Purchaser shall not have the right to disapprove
of any Estoppel Certificate which is in form and substance materially the same
as the form attached hereto as Exhibit F-l (except as to information provided by
the tenant) or in the form of estoppel certificate permitted under such tenant’s
Lease and which is not materially inconsistent with the Lease of such Tenant.
Furthermore, Purchaser shall not reject Estoppel Certificates with commercially
reasonable markups or changes initiated by the Tenant. If any Estoppel
Certificate is disapproved by Purchaser, Seller shall have the right, but not
the obligation to cure such deficiencies and obtain and deliver to Purchaser, a
revised Estoppel Certificate, on or before three (3) business days prior to
Closing. Additionally, if Seller provides the Required Estoppels but is unable
to provide an acceptable Estoppel Certificate from any remaining tenant (up to
100% of the total square footage of the Property), then Seller, not later than
three (3) business days prior to Closing, shall deliver to Purchaser an Estoppel
Certificate certified by Seller, to Seller’s

 

9

--------------------------------------------------------------------------------


 

knowledge, in the form attached hereto as Exhibit F-2 (the “Seller’s Estoppel”),
which certification shall survive the Closing for a maximum period of one (1)
year (provided, however, if Seller subsequently delivers a Estoppel Certificate
from such tenant(s), Seller shall thereafter be released from such
certification).

 

If, by three (3) business days prior to the Closing Date, Seller has not
delivered all of the Estoppel Certificates or Seller’s Estoppel required
hereunder, Purchaser shall have the right to terminate this Agreement upon
written notice to Seller; provided, however, that Seller shall have the right to
avoid termination of this Agreement by extending the Closing Date for one (1)
period of up to fifteen (15) days for the purposes of obtaining the necessary
Estoppel Certificates to satisfy the requirements of this Section 4.3 by
providing written notice to Purchaser not later than two (2) days prior to the
scheduled Closing Date. If Purchaser timely terminates this Agreement, the
Earnest Money shall be delivered by Escrow Holder to Purchaser, and Purchaser
and Seller shall not have any further liability to the other under this
Agreement except those obligations expressly surviving termination of this
Agreement.  Failure to obtain the Estoppel Certificates shall not be a breach of
this Agreement, unless Seller has failed to make a good faith effort to obtain
such Estoppel Certificates.

 

4.4                               Due Diligence/Termination Right.  Purchaser
shall have through the last day of the Inspection Period in which to (i)
examine, inspect, and investigate the Property Information (collectively, the
“Property Documents”) and the Property and, in Purchaser’s sole and absolute
judgment and discretion, determine whether the Property is acceptable to
Purchaser, (ii) obtain all necessary internal approvals, and (iii) satisfy all
other contingencies of Purchaser. Notwithstanding anything to the contrary in
this Agreement, Purchaser may terminate this Agreement for any reason or no
reason by giving written notice of termination to Seller and Escrow Agent (the
“Due Diligence Termination Notice”) on or before the last day of the Inspection
Period. If Purchaser does not give a Due Diligence Termination Notice, this
Agreement shall continue in full force and effect, Purchaser shall be deemed to
have waived its right to terminate this Agreement pursuant to this Section 4.4,
and Purchaser shall be deemed to have acknowledged that it has received or had
access to all Property Documents and conducted all inspections and tests of the
Property that it considers important.

 

4.5                               Return of Documents and Reports.  If this
Agreement terminates for any reason, Purchaser shall promptly return and/or
deliver to Seller all Property Documents and copies thereof.   Additionally, if
this Agreement terminates for any reason, then Purchaser must deliver to Seller
copies of all third party reports, investigations and studies, other than
economic analyses (collectively, the “Reports” and, individually, a “Report”)
prepared for Purchaser in connection with its due diligence review of the
Property provided Seller first delivers to Purchaser the total, actual cost of
all such Reports. The Reports shall be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the Reports or
any other matter relating thereto, and Seller shall have no right to rely on any
Report without the written consent of the party preparing same.    Purchaser’s
obligation to deliver the Property Documents and the Reports to Seller shall
survive the termination of this Agreement.

 

10

--------------------------------------------------------------------------------


 

4.6                               Service Contracts.  Seller shall deliver at
Closing notices of termination of all Service Contracts.

 

4.7                               Proprietary Information; Confidentiality.
 Purchaser acknowledges that the Property Documents are proprietary and
confidential (except to the extent available from third parties) and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Property.    Purchaser shall not use the Property Documents
for any purpose other than as set forth in the preceding sentence. Purchaser
shall not disclose the contents to any person other than to those persons who
are responsible for determining the feasibility of Purchaser’s acquisition of
the Property and who have agreed to preserve the confidentiality of such
information as required hereby, or to any governmental or quasi-governmental
agency to which Purchaser is legally obligated to disclose such matters,
(collectively, “Permitted Outside Parties”). At any time and from time to time,
within two (2) business days after Seller’s request, Purchaser shall deliver to
Seller a list of all parties to whom Purchaser has provided any Property
Documents or any information taken from the Property Documents,  Purchaser shall
not divulge the contents of the Property Documents and other information except
in strict accordance with the confidentiality standards set forth in this
Section 4.7.    In permitting Purchaser to review the Property Documents or any
other information, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.

 

4.8                               No Representation or Warranty by Seller. 
Purchaser acknowledges that, except as expressly set forth in this Agreement,
Seller has not made any warranty or representation regarding the truth, accuracy
or completeness of the Property Documents or the source(s) thereof.   Purchaser
further acknowledges that some if not all of the Property Documents were
prepared by third parties other than Seller.  Except as otherwise set forth in
this Agreement, Seller expressly disclaims any and all liability for
representations or warranties, express or implied, statements of fact and other
matters contained in such information, or for omissions from the Property
Documents, or in any other written or oral communications transmitted or made
available to Purchaser. Except as otherwise set forth in this Agreement,
Purchaser shall rely solely upon its own investigation with respect to the
Property, including, without limitation, the Property’s physical, environmental
or economic condition, compliance or lack of compliance with any ordinance,
order, permit or regulation or any other attribute or matter relating thereto.
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of the Property Documents and is providing the Property
Documents solely as an accommodation to Purchaser.

 

4.9                               Purchaser’s Responsibilities.  In conducting
any inspections, investigations or tests of the Property and/or Property
Documents, Purchaser and its agents and representatives shall: (i) not
unreasonably disturb the tenants or interfere with their use of the Property
pursuant to their respective Leases; (ii) not interfere with the operation and
maintenance of the Property; (iii) not damage any part of the Property or any
personal property owned or held by any tenant or any third party unless any such

 

11

--------------------------------------------------------------------------------


 

damage is repaired promptly to Seller’s satisfaction; (iv) not injure or
otherwise cause bodily harm to Seller, or its respective agents, guests,
invitees, contractors and employees or any tenants or their guests or invitees;
(v) comply with all applicable laws; (vi) promptly pay when due the costs of all
its tests, investigations, and examinations done with regard to the Property;
(vii) not permit any liens to attach to the Real Property by reason of the
exercise of its rights hereunder; (viii) repair any damage to the Real Property
resulting directly or indirectly from any such inspection or tests; and (ix) not
reveal or disclose prior to Closing any information obtained during the
Inspection Period concerning the Property and the Property Documents to anyone
other than the Permitted Outside Parties, in accordance with the confidentiality
standards set forth in Section 4.7 above, or except as may be otherwise required
by law.

 

4.10                        Purchaser’s Agreement to Indemnify.  Purchaser
indemnifies and holds Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted under this Agreement or any violation of the provisions of Sections
4.2, 4.7 and 4.9; provided, however, the indemnity shall not extend to protect
Seller from any pre-existing liabilities for matters merely discovered by
Purchaser (i.e., latent environmental contamination) so long as Purchaser’s
actions do not aggravate any pre-existing liability of Seller. Purchaser also
indemnifies and holds Seller and any tenant harmless from and against any and
all claims, causes of action, damages, liabilities and expenses which such
tenant may suffer or incur due to Purchaser’s breach of its obligation under
Section 4.8 above to maintain the confidential nature of any Property Documents
or other information relative to such tenant. Purchaser’s obligations under this
Section 4.10 shall survive the termination of this Agreement and shall survive
the Closing.

 

ARTICLE 5

TITLE AND SURVEY

 

5.1                               Title Commitment.  Purchaser shall obtain: (i)
a   current  ALTA commitment for title insurance with extended coverage (the
“Title Commitment”) issued by the Title Company, in the amount of the Purchase
Price, with Purchaser as the proposed insured, and (ii) copies of all documents
of record referred to in the Title Commitment as exceptions to title to the
Property.

 

5.2                               New or Updated Survey.  Purchaser, at its
expense, may elect to obtain a new survey or revise, modify, or re-certify
Seller’s existing survey (“Survey”)  as necessary in order for the Title Company
to delete the survey exception from the Title Policy or to otherwise satisfy
Purchaser’s objectives.

 

5.3                               Title Review.  During the Title and Survey
Review Period, Purchaser shall review title to the Property as disclosed by the
Title Commitment and the Survey. Seller shall have no obligation to cure title
objections except financing liens of an ascertainable amount created by, under
or through Seller, which liens Seller shall cause to be released at or prior to
Closing, and Seller shall deliver the Property free and clear of

 

12

--------------------------------------------------------------------------------


 

any such financing liens. Seller further agrees to remove any exceptions or
encumbrances to title which are voluntarily created by, under or through Seller
after the Effective Date without Purchaser’s consent.

 

Prior to the expiration of the Title and Survey Review Period, Purchaser shall
notify Seller of any objections to the state of title to the Property, which
objections shall be made in writing and delivered to Seller (a “Title/Survey
Objection Notice”). If Purchaser shall fail to deliver a Title/Survey Objection
Notice on or before the expiration of the Title and Survey Review Period,
Purchaser shall be deemed to have accepted all exceptions to the Title
Commitment and the form and substance of the Survey and all matters shown
thereon, except those exceptions that Seller is obligated to remove as provided
herein. If Purchaser delivers a Title/Survey Objection Notice, Seller may, but
shall have no obligation to, within five (5) days after receipt of the
Title/Survey Objection Notice (“Seller’s Election Period”), elect to eliminate
or ameliorate to Purchaser’s reasonable satisfaction the disapproved title or
survey matters by giving Purchaser written notice (“Seller’s Title/Survey
Notice”) of those disapproved title or survey matters, if any, which Seller
agrees to so eliminate or ameliorate by the Closing Date. Any title exception
disapproved by Purchaser shall be deemed ameliorated to Purchaser’s reasonable
satisfaction to the extent that Seller either causes such exception to be
removed from the Title Commitment or to be affirmatively insured over, if Seller
does not elect to, or is unable to, eliminate or ameliorate any disapproved
title or survey matters, or if Seller fails to timely deliver Seller’s
Title/Survey Notice, Purchaser shall have the right, on or before five (5) days
following the expiration of Seller’s Election Period, to either: (a) waive its
prior disapproval, in which event said disapproved matters shall be deemed
approved; or (b) terminate this Agreement. Failure to take either one of the
actions described in subsections (a) and (b), above, shall be deemed to be
Purchaser’s election to take the action described in subsection (a), above. If
Purchaser elects to terminate this Agreement as provided in subsection (b),
above, this Agreement shall automatically terminate, the Earnest Money shall be
delivered by Escrow Agent to Purchaser, and Purchaser and Seller shall not have
any further liability to the other under this Agreement except those obligations
expressly surviving termination of this Agreement.

 

For the purpose of this Agreement, the term “Permitted Exceptions” shall mean:
the specific exceptions in the Title Commitment or Survey which were not
disapproved by Purchaser as provided in this Section 5.3; matters created by,
through or under Purchaser; real estate taxes not yet due and payable; tenants
under the Leases; and any licensees under any Service Contracts not terminated
as of Closing.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 6

OPERATIONS AND RISK OF LOSS

 

6.1                               Ongoing Operations.

 

6.1.1                     Leases and Service Contracts.  From the Effective Date
through Closing, Seller will perform its material obligations under the Leases
and Service Contracts.

 

6.1.2                    New Contracts.  From the Effective Date through
Closing, Seller will not enter into any contract that will be an obligation
affecting the Property subsequent to the Closing, except contracts entered into
in the ordinary course of business that are terminable without cause and without
the payment of any termination penalty on not more than thirty (30) days’ prior
notice.

 

6.1.3                     Maintenance of Improvements; Removal of Personal
Property.  From the Effective Date through Closing, subject to Sections 6.2 and
6.3, Seller shall maintain all Improvements substantially in their present
condition (ordinary wear and tear and casualty excepted) and in a manner
consistent with Seller’s maintenance of the Improvements during Seller’s period
of ownership. Seller will not remove any Tangible Personal Property except as
may be required for necessary repair or replacement, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property. Seller will maintain all policies of insurance with respect
to the Property which were in effect on the Effective Date.

 

6.1.4                     Leasing.  From and after the date which is five (5)
days prior to the expiration of the Inspection Period, Seller will not amend or
terminate any existing Lease or enter into any new Lease without the consent of
Purchaser.  If Purchaser’s consent is requested by Seller as to any amendment or
termination of a Lease or new Lease, Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease or new Lease within five (5) business days after Purchaser’s receipt of
the proposed amendment, termination, or new Lease. If Purchaser does not respond
to Seller’s request within such time period, then Purchaser will be deemed to 
have  approved such amendment, termination or new  Lease. Purchaser shall not
unreasonably withhold its consent to any proposed amendment, termination or new
Lease. Purchaser’s  disapproval  will  be  deemed  to  be  reasonable  if a 
proposed amendment or new Lease is on terms and conditions which are not
consistent with those other Leases in the Real Property, including, but not
limited to, term, rentals and expense recoveries.

 

6.2                               Damage.  If prior to Closing the Property is
damaged by fire or other casualty, Seller shall estimate the cost to repair and
the time required to complete repairs and will provide Purchaser written notice
of Seller’s estimation (the “Casualty Notice”) as soon as reasonably possible
after the occurrence of the casualty.

 

14

--------------------------------------------------------------------------------


 

6.2.1                     Material.  In the event of any Material Damage to or
destruction of the Property or any portion thereof prior to Closing, Purchaser
may, at its option, terminate this Agreement by delivering written notice to
Seller on or before the expiration of thirty (30) days after the date Seller
delivers the Casualty Notice to Purchaser (and if necessary, the Closing Date
shall be extended to give the parties the full thirty-day period to make such
election and to obtain insurance settlement agreements with Seller’s
insurers).   Upon any such termination, the Earnest Money shall be returned to
Purchaser and the parties hereto shall have no further rights or obligations
hereunder, other than those that by their terms survive the termination of this 
Agreement.     If Purchaser does not terminate  this Agreement within said
thirty (30) day period, then the parties shall proceed under this Agreement and
close on schedule (subject to extension of Closing as provided above), and as of
Closing Seller shall assign to Purchaser, without representation or warranty by
or recourse against Seller, all of Seller’s rights in and to any resulting
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or
destruction and credit Purchaser at Closing for the amount of the deductible, if
any, and Purchaser shall assume full responsibility for all needed repairs. For
the purposes of this Agreement, “Material Damage” and “Materially Damaged” means
damage which, in Seller’s reasonable estimation, exceeds $250,000.00 to repair
or which, in Seller’s reasonable estimation, will take longer than one hundred
eighty (180) days to repair.

 

6.2.2                     Not Material.  If the Property is not Materially
Damaged, then neither Purchaser nor Seller shall have the right to terminate
this Agreement, and Seller shall, at Closing, assign the insurance proceeds to
Purchaser and credit Purchaser at Closing for the amount of the deductible, if
any.

 

6.3                               Condemnation.  If proceedings in eminent
domain are instituted with respect to the entire Property or any portion thereof
which affects (a) the Improvements; (b) any parking areas in the Property; or
(c) access to a public street, Purchaser may, at its option, by written notice
to Seller given within ten (10) days after Seller notifies Purchaser of such
proceedings (and if necessary the Closing Date shall be automatically extended
to give Purchaser the full ten-day period to make such election), either: (i)
terminate this Agreement, in which case the Earnest Money shall he immediately
returned to Purchaser and the parties hereto shall have no further rights or
obligations, other than those that by their terms survive the termination of
this Agreement, or (ii) proceed under this Agreement, in which event Seller
shall, at the Closing, assign to Purchaser its entire right, title and interest
in and to any condemnation award, and Purchaser shall have the sole right after
the Closing to negotiate and otherwise deal with the condemning authority in
respect of such matter. If Purchaser does not give Seller written notice of its
election within the time required above, then Purchaser shall be deemed to have
elected option (ii) above.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 7

CLOSING

 

7.1                               Closing.  The consummation of the transaction
contemplated herein (“Closing”) shall occur on the Closing Date at the offices
of the Title Company (the “Closing Agent”) (or such other location as may be
mutually agreed upon by Seller and Purchaser). Funds shall be deposited into and
held by Closing Agent in a closing escrow account.   Upon satisfaction or
completion of all closing conditions and deliveries, the parties  shall direct
Closing Agent to immediately record  and deliver the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

 

7.2                               Conditions to Parties’ Obligation to Close. 
In addition to all other conditions set forth herein, the obligation of Seller,
on the one hand, and Purchaser, on the other hand, to consummate the
transactions contemplated hereunder are conditioned upon the following:

 

7.2.1                     Representations and Warranties.  The other party’s
representations and warranties contained herein shall be true and correct in all
material respects as of the date of this Agreement and the Closing Date;

 

7.2.2                     Deliveries.  As of the Closing Date, the parties shall
have tendered all deliveries to be made at Closing; and

 

7.2.3                     Actions, Suits, etc.  There shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings, against the other party that would materially and
adversely affect the operation or value of the Property or the other party’s
ability to perform its obligations under this Agreement.

 

In addition, the obligation of Purchaser to consummate the transactions
contemplated hereunder is conditioned upon the following:

 

7.2.4                     Title Policy.  The Title Company shall have issued and
delivered to Purchaser, or shall have committed to issue and deliver to
Purchaser, with respect to the Real Property, an Extended Coverage ALTA Owner’s
Policy of Title Insurance (1992 Form) (the “Title Policy”) issued by the Title
Company as of the date and time of the recording of the Deed (as defined in
section 7.3.1, below), in the amount of the Purchase Price, insuring Purchaser
as owner of good and marketable fee simple title to the Real Property, subject
only to the Permitted Exceptions; and,

 

7.2.5                     Audit Representation Letter.  Seller shall have
delivered to Purchaser the audit representation letter described in Section
13.17, in the form attached as Exhibit I, at least three (3) business days prior
to the Closing Date.

 

7.2.6                     Leasing.  One Hundred Percent (100%) of the existing
leases for the leasable space in the Real Property shall remain in effect as of
the Closing Date, on the terms shown on Exhibit J.

 

16

--------------------------------------------------------------------------------


 

7.2.7       Postal Annex.  Either (i) the lease with Postal Annex shall have
been renewed for a minimum period of one year on the terms set forth on Exhibit
J, or (ii) the Master Lease Escrow Agreement shall have been revised to provide
for an additional escrow deposit equal to twelve (12) months’ rent and twelve
(12) months’ CAM (as defined in the Master Lease Escrow Agreement) for Postal
Annex, as shown on Exhibit J.

 

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), such party may,
in its sole discretion terminate this Agreement by delivering written notice to
the other party on or before the Closing Date (or such earlier date as is
provided herein), or elect to close (or to permit any such earlier termination
deadline to pass) notwithstanding the non-satisfaction of such condition, in
which event such party shall be deemed to have waived any such condition. In the
event such party elects to close (or to permit any such earlier termination
deadline to pass), notwithstanding the non-satisfaction of such condition, said
party shall be deemed to have waived said condition, and there shall be no
liability on the part of any other party hereto for breaches of representations
and warranties of which the party electing to close had knowledge at the
Closing.

 

7.3                               Seller’s Deliveries in Escrow.  As of or prior
to the Closing Date, Seller shall deliver in escrow to Closing Agent the
following:

 

7.3.1                     Deed.  A limited warranty deed in a form prepared by
Seller and approved by Purchaser, subject only to the Permitted Exceptions to
which the conveyance shall be subject, executed and acknowledged by Seller,
conveying to Purchaser Seller’s interest in the Real Property (the “Deed”);

 

7.3.2                     Bill of Sale, Assignment and Assumption.  A Bill of
Sale, Assignment and Assumption of Leases and Contracts in the form of Exhibit B
attached  hereto  (the  “Assignment”),  executed and acknowledged by Seller,
vesting in Purchaser, with limited warranty, Seller’s right, title and interest
in and to the property described therein free of any claims, except for the
Permitted Exceptions to the extent applicable;

 

7.3.3                     Conveyance   or  Transfer  Tax   Forms   or   Returns.
 Such conveyance or transfer tax forms or returns, if any, as are required to be
delivered or signed by Seller by applicable state and local law in connection
with the conveyance of the Real Property;

 

7.3.4                     FIRPTA.  A Foreign Investment in Real  Property Tax
Act affidavit executed by Seller;

 

7.3.5                     Estoppel Certificates.  Original Estoppel Certificates
as provided in Section 4.3 above to the extent not provided previously;

 

17

--------------------------------------------------------------------------------


 

7.3.6                     Master Lease.  Three (3) counterparts of the Master
Lease Escrow Agreement, executed by Seller.

 

7.3.7                     Additional Documents.  Any additional documents that
Closing Agent or the Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement (provided,
however, no such additional document shall expand any obligation, covenant,
representation or warranty of Seller or result in any new or additional
obligation, covenant, representation or warranty of Seller under this Agreement
beyond those expressly set forth in this Agreement).

 

7.4                               Purchaser’s Deliveries in Escrow.  As of or
prior to the Closing Date, Purchaser shall deliver in escrow to Closing Agent
the following:

 

7.4.1                     Bill of Sale, Assignment and Assumption.  The
Assignment, executed and acknowledged by Purchaser;

 

7.4.2                     Conveyance or Transfer Tax Forms or Returns.  Such
conveyance or transfer tax forms or returns, if any, as are required to be
delivered or signed by Purchaser by applicable state and local law in connection
with the conveyance of Real Property; and

 

7.4.3                     Master Lease.  Three (3) counterparts of the Master
Lease Escrow Agreement, executed by Purchaser.

 

7.4.4                     Additional Documents.  Any additional documents that
Seller, Closing Agent or the Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement (provided,
however, no such additional document shall expand any obligation, covenant,
representation or warranty of Purchaser or result in any new or additional
obligation, covenant, representation or warranty of Purchaser under this
Agreement beyond those expressly set forth in this Agreement).

 

7.5                               Closing Statements.  As of or prior to the
Closing Date, Seller and Purchaser shall deposit with Closing Agent executed
closing statements consistent with this Agreement in the form required by
Closing Agent.

 

7.6                               Purchase Price.  At or before 11:00 a.m. local
time on the Closing Date, Purchaser shall deliver to Closing Agent the Purchase
Price less any portion of the Earnest Money that is applied to the Purchase
Price, plus or minus applicable prorations, in immediate, same-day U.S. federal
funds wired for credit into Closing Agent’s escrow account, which funds must be
delivered in a manner to permit Closing Agent to deliver good funds to Seller or
its designee on the Closing Date (and, if requested by Seller, by wire
transfer).

 

7.7                               Possession.  Seller shall deliver possession
of the Property to Purchaser at the Closing subject only to the Permitted
Exceptions.

 

18

--------------------------------------------------------------------------------


 

7.8                               Notice to Tenants.  Seller and Purchaser shall
each execute, and Purchaser shall deliver to each tenant immediately after the
Closing, a notice regarding the sale in substantially the form of Exhibit D
attached hereto. This obligation on the part of Purchaser and Seller shall
survive the Closing.

 

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

 

8.1                               Prorations.  At Closing, the following items
shall be prorated as of the date of Closing with all items of income and expense
for the Property being borne by Purchaser from and after (but including) the
date of Closing: Tenant Receivables (defined below) and other income and rents
that were due and payable prior to Closing; fees and assessments; prepaid
expenses and obligations under Service Contracts; accrued operating expenses;
real and personal ad valorem taxes (“Taxes”); and any assessments by private
covenant for the then-current calendar year of Closing. Specifically, the
following shall apply to such prorations and to post-Closing collections of
Tenant Receivables:

 

8.1.1                     Taxes.  If Taxes for the year of Closing are not known
or cannot be reasonably estimated, Taxes shall be prorated based on Taxes for
the year prior to Closing, subject to adjustment by the parties if the actual
Taxes vary from the prior year’s Taxes, pursuant to Section 8.1(b). Any
additional Taxes relating to the year of Closing or prior years arising solely
out of a change in the use of the Real Property or a change in ownership from
Seller to Purchaser shall be assumed by Purchaser effective as of Closing and
paid by Purchaser when due and payable, and Purchaser shall indemnify Seller
from and against any and all such Taxes, which indemnification obligation shall
survive the Closing. At Closing, Purchaser and Seller shall determine the
estimated amount of Taxes to be reimbursed by Bi-Lo Supermarkets for the period
of time up to the Closing (the “Bi-Lo Tax Payment”). The amount of the Bi-Lo Tax
Payment shall be calculated based on the most recently-available tax bill. The
Bi-Lo Tax Payment shall be deposited by Purchaser with Escrow Agent, to be
released to Seller if and when Bi-Lo Supermarkets makes the Bi-Lo Tax Payment to
Purchaser (and subject to adjustment pursuant to Section 8.1.3(b)). If Bi-Lo
Supermarkets fails or refuses to make the Bi-Lo Tax Payment when it is due after
demand is made by Purchaser, then the Bi-Lo Tax Payment shall be released to
Purchaser and Seller shall reserve all rights to pursue payment of the Bi-Lo Tax
Payment from Bi-Lo Supermarkets.

 

8.1.2                     Utilities.  Purchaser shall take all steps necessary
to effectuate the transfer of all utilities to its name as of the Closing Date,
and where necessary, post deposits with the utility companies. Seller shall be
entitled to recover any and all deposits held by any utility company as of the
Closing Date or, alternatively, to take a credit for same on the settlement
statement at Closing if said deposit remains in place for Buyer’s benefit.

 

19

--------------------------------------------------------------------------------


 

8.1.3                     Tenant Receivables.  Rents due from tenants under
Leases and operating expenses and/or taxes payable by tenants under Leases
(collectively, “Tenant Receivables”) and not collected by Seller as of Closing
shall not be prorated between Seller and Purchaser at Closing but shall be
apportioned on the basis of the period for which the same is payable and if, as
and when collected, as follows:

 

(a)                                  Rent and other income received from tenants
under Leases after Closing shall be applied in the following order of priority:
(i) first, to Tenant Receivables first coming due after Closing and applicable
to the period of time after Closing, which amount shall be retained by
Purchaser; and (ii) second, to payment of Tenant Receivables first coming due
after Closing but applicable to the period of time before Closing, including,
without limitation, the Tenant Receivables described in Subsection 8.1.3(b)
below (collectively, “Unbilled Tenant Receivables”), which amount shall be
delivered to Seller; and (iii) thereafter, to delinquent Tenant Receivables
which were due and payable as of Closing but not collected by Seller as of
Closing (collectively, “Uncollected Delinquent Tenant Receivables”), which
amount shall be delivered to Seller. Any sums received by Purchaser to which
Seller is entitled shall be held in trust for Seller on account of such past due
rents payable to Seller, and Purchaser shall remit to Seller any such sums
received by Purchaser to which Seller is entitled within ten (10) business days
after receipt thereof less reasonable, actual costs and expenses of collection,
including reasonable attorneys’ fees, court costs and disbursements, if any.
Seller expressly agrees that if Seller receives any amounts after the Closing
Date which are attributable, in whole or in part, to any period after the
Closing Date, Seller shall remit to Purchaser that portion of the monies so
received by Seller to which Purchaser is entitled within ten (10) business days
after receipt thereof. With respect to Unbilled Tenant Receivables, Purchaser
covenants and agrees to (A) bill the same when billable and (B) cooperate with
Seller to determine the correct amount of operating expenses and/or taxes due.
The provisions of this Subsection 8.1.3(a) shall survive the Closing.

 

(b)                                  Not later than thirty (30) days after the
date on which reconciliation for 2004 with tenants are complete (the “Final
Reconciliation Date”), Seller and Purchaser shall agree upon a final
reconciliation of operating expenses and/or taxes due under the Leases, and
adjustments may be made to the Closing prorations (i) to the extent expenses
were not prorated at Closing, or (ii) to the extent expenses were prorated at
Closing based on estimates which can now be updated or verified with actual
figures. Without limiting the generality of the requirements of Subsection
8.1.3(a) above, if the final reconciliation (after consideration of any escrow
accounts held by Lender) shows that a net amount is owed by Seller to Purchaser,
said amount shall be paid by Seller

 

20

--------------------------------------------------------------------------------


 

to Purchaser within ten (10) business days of the Final Reconciliation Date. If
the final reconciliation shows that a net amount is owed by Purchaser to Seller,
Purchaser shall, within ten (10) business days of the Final Reconciliation Date,
remit said amount to Seller. There shall be no reconciliations or re-prorations
from and after the Final Reconciliation Date.

 

8.2                               Leasing Costs.  Seller agrees to pay or
discharge all leasing commissions under the Leasing Commission Agreements, costs
for tenant improvements, legal fees and other costs and expenses (collectively,
“Leasing Costs”) with respect to Leases executed or in force as of or prior to
the Closing Date. Purchaser agrees to pay or discharge all Leasing Costs with
respect to Leases executed after the Closing Date.

 

8.3                               Closing Costs.  Closing costs shall be
allocated between Seller and Purchaser in accordance with Section 1.2.

 

8.4                               Tenant Deposits.  All tenant security deposits
collected and not applied by Seller pursuant to the Leases (and interest thereon
if required by law or contract) shall be transferred or credited to Purchaser at
Closing.   As of the Closing, Purchaser shall assume Seller’s obligations
related to tenant security deposits, but only to the extent they are credited or
transferred to Purchaser.

 

8.5                               Commissions.  Seller shall be responsible to
Broker for a real estate sales commission at Closing (but only in the event of a
Closing in strict accordance with this Agreement) pursuant to a separate written
agreement.  Broker may share its commission with any other licensed broker
involved in this transaction, but the payment of the commission by Seller to
Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder.  Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Other than as stated
above in this Section 8.5, Seller and Purchaser each represent and warrant to
the other that no real estate brokerage commission is payable to any person or
entity in connection with the transaction contemplated hereby, and each agrees
to and does hereby indemnify and hold the other harmless against the payment of
any commission to any other person or entity claiming by, through or under
Seller or Purchaser, as applicable.   This indemnification shall extend to any
and all claims, liabilities, costs and expenses (including reasonable attorneys’
fees and litigation costs) arising as a result of such claims and shall survive
the Closing.

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

 

9.1                               Seller’s Representations and Warranties.
 Seller represents and warrants to Purchaser as of the Effective Date and as of
the Closing Date that:

 

9.1.1                     Organization and Authority.  Seller has been duly
organized and is validly existing as a corporation in good standing in Canada.
Seller has the full right and authority and has obtained any and all consents
required to enter into

 

21

--------------------------------------------------------------------------------


 

this Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Seller at the Closing will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Seller, enforceable in accordance with their terms.

 

9.1.2                    Conflicts and Pending Actions.  There is no agreement
to which Seller is a party or, to Seller’s knowledge, that is binding on Seller
which is in conflict with this Agreement.   There is no action or proceeding
pending or to Seller’s knowledge, threatened against Seller or relating to the
Property, which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement.

 

9.1.3                    Tenant/Leases.  As of the Effective Date, Exhibit E
lists all effective leases and amendments with respect to the Property.

 

9.1.4                    Service Contracts.  As of the Effective Date, the list
of Service Contracts includes all Service Contracts with respect to the
Property.

 

9.1.5                    Notices from Governmental Authorities.  Seller has not
received from any governmental authority written notice of any material
violation of any laws applicable (or alleged to be applicable) to the Real
Property, or any part thereof, that has not been corrected, except as may be
reflected by the Property Documents or otherwise disclosed in writing to
Purchaser.

 

9.1.6                    Purchase Rights.  To Seller’s knowledge, no person or
entity, except Purchaser, has been granted any options, rights of first refusal
or other purchase rights with respect to the Property.

 

9.1.7                    Condemnation.  No portion of the Property has been
condemned or otherwise taken by any public authority, and Seller has no
knowledge that any such condemnation or taking is threatened or contemplated.

 

9.1.8                    Assessments.  To Seller’s knowledge, Seller has
received no notice concerning any existing or proposed special assessments or
similar taxes, charges or assessments against the Property or any utility
service moratoriums or other moratoriums affecting the Property.

 

9.1.9                    Environmental Reports.  To Seller’s knowledge, other
than as may be disclosed in the Due Diligence Items, (i) no Hazardous Substances
in violation of any state, federal or local law, regulation or ordinance arc
contained within or located at or under the Property; (ii) there are no
underground storage tanks located under the Property; and (iii) no portion of
the Property is located in an area that has been designated a wetlands or other
environmental protection area.

 

22

--------------------------------------------------------------------------------


 

9.2                               Purchaser’s Representations and Warranties.
 Purchaser represents and warrants to Seller as of the Effective Date and as of
the Closing Date that:

 

9.2.1                    Organization and Authority.  Purchaser has been duly
organized, is validly existing as a corporation in good standing in Illinois.
Purchaser has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Purchaser at the Closing will be,
authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

 

9.2.2                    Conflicts and Pending Action.  There is no agreement to
which Purchaser is a party or to Purchaser’s knowledge binding on Purchaser
which is in conflict with this Agreement. There is no action or proceeding
pending or, to Purchaser’s knowledge, threatened against Purchaser which
challenges or impairs Purchaser’s ability to execute or perform its obligations
under this Agreement.

 

9.3                               Survival of Representations and Warranties. 
The representations and warranties set forth in this Article 9 are made as of
the date of this Agreement and are remade as of the Closing Date and shall not
be deemed to be merged into or waived by the instruments of Closing, but shall
survive the Closing for a period of twelve (12) months (the “Survival Period”).
No broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.  Each party shall have
the right to bring an action against the other on the breach of a representation
or warranty hereunder, but only if the party bringing the action for breach
first learns of the breach after Closing and files such action within the
Survival Period. The provisions of this Section 9.3 shall survive the Closing.  
Any breach of a representation or warranty that occurs prior to Closing shall be
governed by Article 10.

 

ARTICLE 10

DEFAULT AND REMEDIES

 

10.1                        Seller’s Remedies.  If Purchaser fails, without
legal excuse, to complete the purchase of the Property or otherwise fails to
perform its obligations pursuant to this Agreement at or prior to Closing for
any reason except failure by Seller to perform hereunder, or if prior to Closing
any one or more of Purchaser’s representations or warranties are breached in any
material respect, Seller shall be entitled, as its sole remedy (except as
provided in Sections 4.10, 8.5, 10.3 and 10.4 hereof), to terminate this
Agreement and recover the Earnest Money as liquidated damages and not as
penalty, in full satisfaction of claims against Purchaser hereunder for
Purchaser’s failure or breach. Seller and Purchaser agree that Seller’s damages
resulting from Purchaser’s default are difficult, if not impossible, to
determine and the Earnest Money is a fair estimate of those damages which has
been agreed to in an effort to cause the amount of such damages to be certain.
Notwithstanding anything in this Section 10.1 to the contrary, in the event of
Purchaser’s default or a termination of this Agreement, Seller shall have all
remedies

 

23

--------------------------------------------------------------------------------


 

available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Property
(other than a claim for money damages) that would otherwise delay or prevent
Seller from having clear, indefeasible and marketable title to the Property. In
all other events Seller’s remedies shall be limited to those described in this
Section 10.1 and Sections 4.10, 8.5, 10.3 and 10.4 hereof. If Closing is
consummated, Seller shall have all remedies available at law or in equity in the
event Purchaser fails to perform any obligation of Purchaser under this
Agreement.

 

10.2                        Purchaser’s Remedies.  If Seller fails to perform
its obligations pursuant to this Agreement for any reason except failure by
Purchaser to perform hereunder, or if prior to Closing any one or more of
Seller’s representations or warranties are breached in any material respect,
Purchaser shall elect, as its sole remedy, either to (i) terminate this
Agreement by giving Seller timely written notice of such election prior to or at
Closing and recover the Earnest Money, (ii) enforce specific performance or
(iii) waive said failure or breach and proceed to Closing. Notwithstanding
anything herein to the contrary, Purchaser shall be deemed to have elected to
terminate this Agreement if Purchaser fails to deliver to Seller written notice
of its intent to file a claim or assert a cause of action for specific
performance against Seller on or before thirty (30) business days following the
scheduled Closing Date or, having given such notice, fails to file a lawsuit
asserting such claim or cause of action in the county in which the Property is
located within six (6) months following the scheduled Closing Date. Purchaser’s
remedies shall be limited to those described in this Section 10.2 and Sections
10.3 and 10.4 hereof.

 

IN NO EVENT SHALL EITHER SELLER’S OR PURCHASER’S DIRECT OR INDIRECT PARTNERS,
SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF
THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY
FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE,
EQUITY OR OTHERWISE.

 

10.3                        Attorneys’ Fees.  In the event either party hereto
employs an attorney in connection with claims by one party against the other
arising from the operation of this Agreement, then upon the entry of a final,
non-appealable judgment, the non-prevailing party shall pay the prevailing party
all reasonable fees and expenses, including attorneys’ fees, and court costs,
incurred in connection with such transaction.

 

10.4                      Other Expenses.  If this Agreement is terminated due
to the default of a party, then the defaulting party shall pay any fees or
charges due to Escrow Agent for holding the Earnest Money as well as any escrow
cancellation fees or charges and any fees or charges due to the Title Company
for preparation and/or cancellation of the Title Commitment.

 

24

--------------------------------------------------------------------------------


 

10.5                        Damages.  Notwithstanding anything to the contrary
contained in this Agreement, in no event whatsoever shall Purchaser or Seller
have the right to seek or recover money damages from the other except for actual
pecuniary loss not to exceed Two Hundred Fifty Thousand and No/100 Dollars
($250,000) in the aggregate, as a result of any breach or default by Seller or
Purchaser under any of the terms of this Agreement. Each party specifically and
without limitation hereby waives and relinquishes any right to seek or recover
from Seller, and specifically acknowledges and agrees that in no event shall
such other party be liable, any damages in excess of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000) nor for any punitive, speculative or consequential
damages.

 

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

 

11.1                        Disclaimers By Seller.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN A DOCUMENT EXECUTED IN CONNECTION WITH THE
CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER HAS NOT AT ANY TIME MADE AND IS
NOT NOW MAKING, AND IT SPECIFICALLY DISCLAIMS, ANY WARRANTIES OR REPRESENTATIONS
OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO (I) MATTERS
OF TITLE, (II) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY PORTION
THEREOF, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS IN,
ON, UNDER OR IN THE VICINITY OF THE PROPERTY, (III) GEOLOGICAL CONDITIONS,
INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE,
UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND
GEOLOGIC FAULTS AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (IV)
WHETHER, AND TO THE EXTENT TO WHICH THE PROPERTY OR ANY PORTION THEREOF IS
AFFECTED BY ANY STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, WETLANDS, FLOOD
PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (V) DRAINAGE, (VI)
SOIL CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL
ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE
SUFFICIENCY OF ANY UNDERSHORING, (VII) THE PRESENCE OF ENDANGERED SPECIES OR ANY
ENVIRONMENTALLY SENSITIVE OR PROTECTED AREAS, (VIII) ZONING OR BUILDING
ENTITLEMENTS TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (IX)
THE AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF
INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC, (X) USAGES OF
ADJOINING PROPERTY, (XI) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (XII)
THE VALUE, COMPLIANCE WITH THE PLANS AND

 

25

--------------------------------------------------------------------------------


 

SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION,
SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL
CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, OR ANY INCOME, EXPENSES,
CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO
THE PROPERTY OR ANY PART THEREOF, (XIII) THE CONDITION OR USE OF THE PROPERTY OR
COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS, (XIV) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, SURFACE IMPOUNDMENTS, OR LANDFILLS, (XV) THE
MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE, (XVI) THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS,
(XVII) TAX CONSEQUENCES, OR (XVIII) ANY OTHER MATTER OR THING WITH RESPECT TO
THE PROPERTY.

 

11.2                        Sale “As Is, Where Is.”  PURCHASER ACKNOWLEDGES AND
AGREES THAT UPON CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND
PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT AND ANY DOCUMENT
EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT CLOSING. EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND
SELLER HAS NOT MADE AND IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER OR ANY REAL ESTATE BROKER, AGENT OR THIRD PARTY REPRESENTING
OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY AND
SHALL MAKE AN INDEPENDENT VERIFICATION OF THE ACCURACY OF ANY DOCUMENTS AND
INFORMATION PROVIDED BY SELLER. PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY
UPON SAME. BY FAILING TO TERMINATE THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD, PURCHASER ACKNOWLEDGES THAT SELLER HAS AFFORDED PURCHASER A
FULL

 

26

--------------------------------------------------------------------------------


 

OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMED
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS MATERIALS ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY
UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING,
BUT NOT LIMITED TO, ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS OR ADVERSE
ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INSPECTIONS AND INVESTIGATIONS.

 

11.3                        Indemnity.  Each of Purchaser and Seller agrees to
indemnify and hold the other party harmless of and from any and all liabilities,
claims, demands, and expenses of any kind or nature which arise or accrue before
or after Closing, based upon facts which occur before Closing (as to Seller), or
after Closing (as to Purchaser), and which are in any way related to the
ownership, maintenance, or operation of the Property by Seller or Purchaser and
its successors and assigns.

 

11.4                        Survival.  THE TERMS AND CONDITIONS OF THIS ARTICLE
11 SHALL EXPRESSLY SURVIVE THE CLOSING, AND SHALL NOT MERGE WITH THE PROVISIONS
OF ANY CLOSING DOCUMENTS OR THE DEED.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT AND THAT SELLER WOULD NOT
HAVE AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH ABOVE.

 

ARTICLE 12

MASTER LEASE ESCROW AGREEMENT

 

The parties recognize that the lease of the tenant Blockbuster Video expires in
October, 2005, and that Blockbuster Video may not renew its lease. Seller and
Purchaser agree that on the Closing Date, they will enter into a Master Lease
Escrow Agreement substantially according to the form attached as Exhibit H. The
amount to be deposited in the escrow account under the Master Lease Escrow
Agreement shall be deposited into such account on the Closing Date by Seller.
The amount of the escrow account and the conditions for disbursement thereof
will be as set forth in the Master Lease Escrow Agreement.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 13

MISCELLANEOUS

 

13.1                        Parties Bound; Assignment.  This Agreement, and the
terms, covenants, and conditions herein contained, shall inure to the benefit of
and be binding upon the heirs, personal representatives, successors, and assigns
of each of the parties hereto. Purchaser may assign its rights under this
Agreement upon the following conditions: (i) the assignee of Purchaser must be
an affiliate of Purchaser or an entity controlling, controlled by, or under
common control with Purchaser, or to a real estate investment trust of which
Purchaser or Purchaser’s affiliates are a sponsor (ii) all of the Earnest Money
must have been delivered in accordance herewith, (iii)  assignee of Purchaser
shall assume all obligations of Purchaser hereunder, but Purchaser shall remain
primarily liable for the performance of Purchaser’s obligations, and (iv) a copy
of the fully executed written assignment and assumption agreement shall be
delivered to Seller at least five (5) days prior to Closing.

 

13.2                        Headings.  The  article,  section,  subsection, 
paragraph  and/or other headings of this Agreement are for convenience only and
in no way limit or enlarge the scope or meaning of the language hereof.

 

13.3                        Invalidity and Waiver.  If any portion of this
Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative.   The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

 

13.4                        Governing Law.  This Agreement shall, in all
respects, be governed, construed, applied, and enforced in accordance with the
law of the state in which the Real Property is located.

 

13.5                        Survival.  The provisions of this Agreement that
contemplate performance after the Closing and the obligations of the parties not
fully performed at the Closing shall survive the Closing and shall not be deemed
to be merged into or waived by the instruments of Closing.

 

13.6                        Entirety  and  Amendments.  This Agreement 
embodies  the  entire agreement between the parties and supersedes all prior
agreements and understandings relating to the Property.  This Agreement may be
amended or supplemented only by an instrument in writing executed by the party
against whom enforcement is sought.

 

13.7                        Time.  Time is of the essence in the performance of
this Agreement.

 

13.8                        Confidentiality.  Purchaser shall  make no public 
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties, before the Closing, without the prior written
specific consent of Seller; provided,

 

28

--------------------------------------------------------------------------------


 

however, that Purchaser may, subject to the provisions of Section 4.7, make
disclosure of this Agreement to its Permitted Outside Parties as necessary to
perform its obligations hereunder and as may be required under laws or
regulations applicable to Purchaser.

 

13.9                        Notices.  All notices required or permitted
hereunder shall be in writing and shall be served on the parties at the
addresses set forth in Section 1.3.   Any such notices shall, unless otherwise
provided herein, be given or served (i) by depositing the same in the United
States mail, postage paid, certified and addressed to the party to be notified,
with return receipt requested, (ii) by overnight delivery using a nationally
recognized overnight courier, (iii) by personal delivery, or (iv) by facsimile,
evidenced by confirmed receipt.   Notice deposited in the mail in the manner
hereinabove described shall be effective on the third (3rd) business day after
such deposit.   Notice given by facsimile shall be effective upon transmission
if evidenced by a confirmed receipt. Notice given in any other manner shall be
effective only if and when received by the party to be notified between the
hours of 8:00 a.m. and 5:00 p.m. of any business day with delivery made after
such hours to be deemed received the following business day. A party’s address
may be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice. Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

13.10                 Construction.  The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and agree that the
normal rule of construction – to the effect that any ambiguities are to be
resolved against the drafting party – shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

 

13.11                 Calculation of Time Periods.  Unless otherwise specified,
in computing any period of time described herein, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday for national banks in the location
where the Property is located, in which event the period shall run until the end
of the next day which is neither a Saturday, Sunday, or legal holiday.   The
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Real Property is located.

 

13.12                 Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of such counterparts shall constitute one Agreement.   To facilitate
execution of this Agreement, the parties may execute and exchange by telephone
facsimile counterparts of the signature pages, provided that executed originals
thereof are forwarded to the other party on the same day by any of the delivery
methods set forth in Section 13.9 other than facsimile.

 

29

--------------------------------------------------------------------------------


 

13.13                 No Recordation.  Without the prior written consent of
Seller, there shall be no recordation of either this Agreement or any memorandum
hereof, or any affidavit pertaining hereto, and any such recordation of this
Agreement or memorandum or affidavit by Purchaser without the prior written
consent of Seller shall constitute a default hereunder by Purchaser, whereupon
Seller shall have the remedies  set  forth in Section 10.1 hereof.

 

13.14                 Further Assurances.  In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
either party at Closing, each party agrees to perform, execute and deliver, but
without any obligation to incur any additional liability or expense, on or after
the Closing any further deliveries and assurances as may be reasonably necessary
to consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

13.15                 Discharge of Obligations.  The acceptance of the Deed by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing.

 

13.16                 No Third Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing, except that a tenant of the Property may enforce
Purchaser’s indemnity obligation under Section 4.10 hereof.

 

13.17                 Cooperation with Purchaser’s Audit.  Seller agrees, at
Purchaser’s expense, to cooperate fully with Purchaser and Purchaser’s
representatives to facilitate Purchaser’s evaluations and reports, including at
least a one (1) year audit of the books and records of the Property that
qualify, comply with and can be used in a public offering. Seller shall execute
and deliver to Purchaser an audit representation letter in the form attached as
Exhibit I.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER:

 

Sun  Life  Assurance  Company  of

Canada, a Canadian corporation

 

30

--------------------------------------------------------------------------------


 

Date executed by Purchaser:

By:

/s/ Thomas V. Pedulla

 

 

Name:

THOMAS V. PEDULLA

 

9.10.04

 

Title:

  VICE PRESIDENT

 

 

 

 

By:

/s/ William M. Barres

 

 

Name:

WILLIAM M. BARRES

 

 

Title:

  SENIOR INVESTMENT OFFICER

 

 

 

PURCHASER:

 

 

 

Inland Real Estate Acquisitions, Inc.,
an Illinois Corporation

 

 

 

 

Date executed by Seller:

By:

/s/ Lou Quilici

 

 

Name:

Lou Quilici

 

September 10, 2004

 

Title:

SR VP

 

 

31

--------------------------------------------------------------------------------